Citation Nr: 0122097	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  98-13 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for arthritis of the 
lumbar spine.

4.  Entitlement to service connection for arthritis of the 
cervical spine.

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to 
December 1963 and from November 1964 to June 1968, with 
subsequent service with the Army Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the December 1997 and March 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO). 



REMAND

After completing a preliminary review of the record, the 
Board finds that the RO must complete additional development 
before the Board may proceed with appellate review.  During 
the pendency of this appeal, the provisions of 38 U.S.C.A. 
§ 5107, which concern the VA's duty to assist the veteran 
with the development of facts pertinent to his claim, have 
been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000) (VCAA).  
See also 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

The veteran contends that he suffers from hearing loss due to 
close proximity to weapons firing.  A November 1966 entry in 
the service medical records indicates that the veteran 
complained of decreased hearing of the right ear after firing 
a tank gun without hearing protection.  He was assessed with 
nerve deafness secondary to loud noise.  A VA audiological 
evaluation performed in January 1997 measured the average 
puretone thresholds as 25 for both ears, with speech 
recognition ability of 96 percent for the right ear and 100 
percent for the left ear.  During the examination, the 
veteran also reported the onset of tinnitus in 1966.  He was 
diagnosed with mixed conductive sensorineural hearing loss 
and intermittent tinnitus, bilateral.

Based upon the above findings, the RO determined that the 
veteran's hearing loss did not constitute a disability for VA 
purposes.  See 38 C.F.R. § 3.385 (2000).  However, since the 
most recent examination was performed four years ago and the 
veteran testified before the Board in November 2000 that he 
now used a hearing aid, the Board finds that the veteran 
should be afforded another VA examination to determine the 
present severity of his hearing loss.  In addition, the 
previous examination contained no medical opinion as to the 
possible etiology of the veteran's hearing loss.  The Board 
believes that such an opinion would aid in the resolution of 
the veteran's claim.  

As to the claim for service connection for headaches, the 
veteran reported a history of severe or frequent headaches on 
his enlistment examination of January 1960.  However, the 
examiner noted that the history referred to only normal 
headaches.  Thereafter, service medical records reflect 
complaints of headaches in March 1965, and March and April 
1967.  The veteran was prescribed Darvon.  In October and 
November 1967, the veteran reported a recent increase of pain 
and decreasing visual acuity.  He was assessed with tension 
headaches.  In February 1968, the veteran reported a ten year 
history of headaches with increasing severity and frequency 
for the past several months.  The veteran was diagnosed with 
headaches of muscle contraction type or questionable tension 
headaches.  It also was noted that the headaches may be 
related to the increased cervical lordotic curve disclosed by 
x-ray.

An October 1998 letter from Paul Gutheil, M.D., stated that 
he had treated the veteran for headaches since 1979.  VA 
clinical records show that the veteran was followed for 
tension headaches in 1996 and 1997.  A CT scan of the brain 
performed in January 1997 found partial opacification of the 
bilateral maxillary sinuses, bilateral internal carotid 
artery calcifications, and focus of low attenuation in the 
white matter.  

During a January 1997 VA examination, the veteran reported 
that he had headaches since 1965.  He claimed that he 
sustained a head injury in 1965 in a parachute jump accident.  
Also, while on duty with the Army Reserve in the mid-1970's, 
he struck his head and was rendered unconscious for 10 
minutes after performing an exposition jump.  A laceration 
was sutured and he received no further medical care.  VA 
neurological examination was negative and the veteran was 
diagnosed with post-traumatic cluster headaches.  

Based upon the above evidence, the Board finds that the 
veteran should be afforded another VA examination to 
determine whether his headaches represent a chronic disorder 
that has continued since service, and whether a headache 
disorder preexisted service that chronically worsened during 
service.  The Board recognizes that the RO determined that 
the veteran's headaches were not aggravated by active 
service.  However, the record currently contains no medical 
opinion in support of this finding.  Further, the examiner 
should state whether the parachute accident injuries as 
described by the veteran would have caused or aggravated his 
headaches.

As to the veteran's claims for arthritis of the lumbar and 
cervical spine, he has essentially alleged that his back 
disabilities are due to the above-described parachuting 
accidents or to the repetitive parachute jumps that he 
performed in service and in the Reserve.  The veteran's 
service personnel records show that he received the Parachute 
Badge during his second period of active service.  In 
addition, the service medical records include an entry, dated 
in August 1966, that refers to back pain of the sacral 
region.  In February 1968, the veteran could not turn his 
head entirely but reported no history of trauma.  The x-ray 
of the cervical spine identified some left lateral scoliosis 
and some increase in the cervical lordotic curve.  

Evidence of current back disability includes VA clinical 
records and diagnostic tests, and the January 1997 VA 
examination.  The veteran received treatment in 1996 and 1997 
for low back pain with right L5 radiculopathy and neck pain 
with radiation to the right arm.  The x-ray reports and CT 
scan found multi-level degenerative disc disease of the 
cervical and lumbar spine.  A hospital discharge summary from 
November 1998 shows that the veteran underwent an anterior 
cervical diskectomy fusion due to a diagnosis of disc 
herniation at C4-C5 and C5-C6.  The VA examiner diagnosed the 
veteran with residual injury to the cervical and lumbar spine 
with arthritis.

The Board again finds that the veteran should be afforded a 
comprehensive examination to determine whether it is at least 
as likely as not that his current degenerative changes are 
due to the parachute jumps performed in service or to the 
claimed injuries he sustained while parachute jumping.

The Board observes that, in relation to all of the veteran's 
claims, the RO must augment the record with relevant records 
before scheduling the VA examinations.  Specifically, it 
remains unclear whether the service medical records are 
complete, as they were provided by the veteran's congressman 
rather than by the National Personnel Records Center.  The RO 
should verify whether the records are complete and, if not, 
attempt to obtain the remainder.  As to VA clinical records, 
the ones presently associated with the record are dated no 
later than 1997.  Therefore, it is necessary to acquire 
current treatment records.

In addition, the record contains only a July 1976 Army 
Reserve physical examination.  As the veteran has alleged 
that he incurred an injury during Reserve duty, his periods 
of active duty training and inactive duty for training must 
be established and all available medical records should be 
obtained.  In particular, the veteran was apparently treated 
at a civilian hospital following the claimed parachute 
accident injury.  The RO should contact the veteran and ask 
that he identify the hospital so that records may be 
obtained.  

The RO should also obtain all identified private treatment 
records, including the records of Dr. Gutheil.  Finally, 
during his hearing before the Board the veteran stated that 
he had received treatment from private employers following 
service and that he had been determined to be disabled by the 
Social Security Administration.  Likewise, the RO should 
attempt to obtain and associate these records with the claims 
file.

Finally, as to the veteran's claim for an increased rating 
for PTSD, the Board observes that the most recent examination 
was performed in April 1998 and that the most recent clinical 
records are dated from September 1997.  As to the 
examination, the veteran was assigned a Global Assessment of 
Functioning (GAF) score of 20, due to the examiner's finding 
that the veteran was in some danger of hurting himself or 
others.  However, the RO did not address this GAF score in 
its Supplemental Statement of the Case and found that the 
objective findings of the examination did not support an 
evaluation in excess of 30 percent.  The Board finds that the 
veteran should be afforded another examination to provide 
more current findings of his symptomatology and to reconcile 
the previously assigned GAF score with the clinical findings 
shown on examination.  Lastly, the veteran, in various 
statements to the RO, has claimed that he is unable to work 
due to his PTSD.  Accordingly, the VA examiner should 
specifically state whether the veteran is rendered 
unemployable due to his PTSD.

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999 to November 9, 2000).  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the veteran and his representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.

In the present case, the Board finds that the aforementioned 
development must be completed in order to decide fairly the 
merits of the veteran's claims.  Absent such development, the 
Board may not properly proceed with appellate review.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
and undertake any development necessary 
to comply with the VCAA in addition to 
the development specified below.  

2.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his claimed 
disabilities, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  Specifically, the RO 
should obtain and associate with the 
claims file all service, Army Reserve, 
VA, and Social Security medical records, 
as well as records from Dr. Gutheil.  

3.  The veteran should be afforded an 
audiology examination to determine the 
nature, extent, and etiology of any 
hearing loss that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file, including service medical 
records.  If the veteran is diagnosed 
with hearing loss, the examiner is 
requested to offer an opinion regarding 
whether it is causally or etiologically 
related to acoustic trauma the veteran 
was reportedly exposed to during active 
service.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any headache disorder that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether the veteran entered service with 
any preexisting headache disorder.  If 
so, the examiner is requested to indicate 
whether the preexisting disorder 
increased in severity during that 
service, and if it did, whether the 
increase in severity represented a 
chronic worsening of the disorder or the 
natural progress of the disorder.  If the 
veteran did not enter service with a 
preexisting disorder, the examiner is 
requested to offer an opinion as to 
whether any currently diagnosed headache 
disorder is in any way causally or 
etiologically related to the 
symptomatology shown in the service 
medical records.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

5.  The veteran should be afforded an 
examination of his cervical and lumbar 
spine to ascertain the nature, severity, 
and etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer an opinion as to whether any 
currently diagnosed cervical and lumbar 
spine disorders are causally or 
etiologically related to symptomatology 
manifested/treated during service or to 
the parachute jumps performed in service 
or to the claimed injuries he sustained 
while parachute jumping.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

6.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
primary purpose of this examination is to 
assess the severity of the veteran's 
PTSD, including the degree of impairment 
this disability produces in connection 
with his capacity for performing 
substantially gainful employment.  The 
examiner is requested to comment and 
offer an opinion concerning the degree of 
impairment to the veteran's capacity for 
performing substantially gainful 
employment is caused by his PTSD.  The 
examiner is also requested to review all 
pertinent medical records and following 
this review assign an Axis V diagnosis 
(Global Assessment of Functioning Scale 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
which represents the veteran's overall 
impairment in the past several years.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

